J-S32001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF ROSALIND T.             :   IN THE SUPERIOR COURT OF
SNYDER, AN ALLEGED                       :        PENNSYLVANIA
INCAPACITATED PERSON UNDER               :
LIMITED GUARDIANSHIP OF C.               :
BARBARA LEMUNYON                         :
                                         :
                                         :
APPEAL OF: ROSALIND T. SNYDER            :        No. 3138 EDA 2016

                 Appeal from the Order September 20, 2016
               In the Court of Common Pleas of Bucks County
                   Civil Division at No(s): No. 2014-0465


BEFORE:    GANTMAN, P.J., STABILE, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED JULY 21, 2017

      Appellant, Rosalind T. Snyder, appeals from the order entered in the

Bucks County Court of Common Pleas, which reaffirmed Appellant’s status as

a partially incapacitated person and confirmed the position of Appellee, C.

Barbara LeMunyon, as Appellant’s limited guardian.          For the following

reasons, we affirm.

      The trial court opinion sets forth the relevant facts and procedural

history of this case.    Therefore, we will only briefly summarize them.

Appellant is an octogenarian who was living with her ex-husband, Reginald

Snyder, and her son, Daniel Snyder.       On December 22, 2014, the court

adjudicated Appellant as a partially incapacitated person and appointed

Appellee as limited guardian of Appellant’s person and estate.      Appellee’s

duties as limited guardian included oversight of Appellant’s living conditions,

___________________________

*Former Justice specially assigned to the Superior Court.
J-S32001-17


finances, and medical needs. On October 13, 2015, Appellee filed a petition

for review, alleging Appellant’s homeowner’s insurance had lapsed because

of the deteriorated condition of the home.       Appellee further stated that

Appellant and her son were not cooperating with Appellee in allowing

Appellee access to the home to perform her assigned duties and arrange for

repairs. Appellee requested plenary guardianship powers so she could better

protect Appellant and her property.

     On June 23, 2016, the trial court held an initial hearing on the petition

for review, focusing on Appellant’s lack of homeowner’s insurance and the

property’s deteriorated state.   Appellant testified at this hearing, did not

demonstrate an understanding of the importance of homeowner’s insurance,

and incorrectly stated she was presently covered by insurance.      Appellant

also stated she recently burned her hand while reaching into her broken

dishwasher. After the hearing, the court authorized Appellee to spend up to

$8,000.00 to repair Appellant’s home in order to obtain homeowner’s

insurance, granted Appellee regular and periodic access to Appellant and her

home without interference, and determined that an independent expert

would review Appellant’s cognitive status.

     On August 11, 2016, the second part of the review hearing took place.

At this hearing, the court heard cognitive status testimony from Appellant’s

primary care physician, Dr. Bruce Lieberman, and the court-appointed

psychiatric evaluator, Dr. Euhna Kim.        Dr. Lieberman stated he did not


                                      -2-
J-S32001-17


notice any change in Appellant’s mental status beyond that of normal aging

and found no sign of dementia. In contrast, Dr. Kim testified that, after a

forty-five minute evaluation of Appellant, he concluded Appellant suffers

from a moderate level of progressive dementia and is in need of plenary

guardianship. Appellee also testified at this hearing, regarding the repairs

made to Appellant’s home and the reinstated homeowner’s insurance.

Appellee further requested additional funding for more repairs, as well as a

lockbox for easier access to Appellant’s home.

      On August 26, 2016, the court issued an adjudication and decree

reasserting Appellant’s status as a partially incapacitated person and

confirming Appellee’s position as limited guardian. The court also authorized

the use of a lockbox, the expenditure of an additional $3,000.00 on repairs,

the disposal or repair of Appellant’s broken dishwasher, an evaluation of

Appellant’s driving abilities, and further oversight of Appellant’s medications.

      Appellant filed a pro se notice of appeal on September 20, 2016. On

September 26, 2016, the court issued an order pursuant to Pa.R.A.P.

1925(b), directing Appellant to file her statement of errors complained of on

appeal within 21 days and noting that any issues not included in her

statement would be waived.       Appellant’s former court-appointed counsel

personally hand-delivered a copy of the order to Appellant’s son on October

7, 2016. Appellant failed to comply.

      In her brief, Appellant raises ten issues for our review:


                                     -3-
J-S32001-17


       [WHETHER THE] SUPERIOR COURT FAILED TO ENTER
       JUDGMENT FOR…APPELLANT WHEN…APPELLEE DID NOT
       FILE A BRIEF IN OPPOSITION WITHIN THE REQUIRED
       TIME LIMIT[?]

       [WHETHER THE ORPHANS’ COURT] ERRED WHEN [IT]
       FAILED TO INVESTIGATE DAVID SNYDER’S CRIMINAL
       BACKGROUND[?]      DAVID SNYDER IS…APPELLANT’S
       ESTRANGED SON AND THE PERSON WHO INITIATED THIS
       ACTION IN 2014 FOLLOWING THE HOUSE FIRE. DAVID IS
       NO LONGER PARTY TO THIS LAWSUIT WHICH NEVER
       SHOULD HAVE BEEN ALLOWED TO PROCEED IN THE FIRST
       PLACE.

       [WHETHER THE ORPHANS’ COURT] ERRED WHEN [IT]
       FAILED TO INVESTIGATE THE MAY 28, 2014 FIRE AT THE
       SNYDER HOME OR TO ORDER REPORTS FROM THE FIRE
       MARSHALL AND THE INSURANCE INVESTIGATOR TO BE
       MADE PART OF THE RECORD[?]

       [WHETHER THE ORPHANS’ COURT] FAILED TO ISSUE AN
       OPINION IN ACCORDANCE WITH THE RULES OF
       EVIDENCE[?]   [THE ORPHANS’ COURT] IMPROPERLY
       IGNORED EVIDENCE GIVEN BY [APPELLANT]’S PRIMARY
       CARE PHYSICIAN IN RENDERING [ITS] DECISION.

       [WHETHER THE ORPHANS’ COURT] RECEIVED A PAYMENT
       IN KIND FROM STATE REPRESENTATIVE KATHY WATSON
       IN THE FORM OF A CAMPAIGN MAILING ON HIS BEHALF[?]
       THIS VIOLATES THE SEPARATION OF POWERS.

       [WHETHER] THE SUPERIOR COURT [ERRED BECAUSE IT]
       HAS   NEVER   READ   DR. LIEBERMAN’S  REPORT[?]
       [APPELLANT] HAS BEEN UNDER DR. LIEBERMAN’S CARE
       FOR MORE THAN 11 YEARS.

       [WHETHER] IN TESTIFYING THAT [APPELLANT] HAS
       DEMENTIA, DR. KIM FAILED TO EXERCISE DUE DILIGENCE
       IN HIS EXAMINATION AND FINDINGS[?] HE FAILED TO
       PRESENT CLEAR AND CONCISE EVIDENCE OF DEMENTIA
       AND HIS TESTIMONY DOES NOT MEET THE REQUIRED
       STANDARD OF EVIDENCE.

       [WHETHER] DR. KIM IMPROPERLY REFERRED TO DR.

                              -4-
J-S32001-17


         MOYER’S DISCREDITED REPORT IN HIS TESTIMONY[?]
         [DR. KIM] FAILED TO CONDUCT AN INDEPENDENT
         EXAMINATION OF…APPELLANT. IN HIS TESTIMONY, DR.
         KIM FIRST CITES DR. MOYER’S REPORT WHICH STATES
         [APPELLANT] FAILED THE MATH TEST AND THEN
         CONTRADICTS    THAT   REPORT   BY  SAYING  THAT
         [APPELLANT] PASSED THE MATH TEST.

         [WHETHER]…APPELLEE,    [C.   BARBARA   LEMUNYON],
         EXPRESSED AN INTEREST IN SELLING [APPELLANT]’S
         HOME    WITHOUT     PRESENTING    EVIDENCE    THAT
         [APPELLANT] IS UNABLE TO MAINTAIN THE HOME[?]

         [WHETHER THE ORPHANS’ COURT] ORDERED A TEST OF
         [APPELLANT]’S ABILITY TO DRIVE EVEN THOUGH THERE
         ARE NO TRAFFIC VIOLATIONS THAT WOULD INDICATE
         THAT [APPELLANT] IS UNFIT TO DRIVE[?] [A]PPELLANT’S
         ATTORNEY GAVE [THE ORPHANS’ COURT] A COPY OF
         [APPELLANT]’S DRIVER’S LICENSE AND THE COURT [WAS]
         AWARE OF [APPELLANT]’S DRIVING RECORD.

(Appellant’s Brief at 12-13).

      As a prefatory matter, an appellant must timely comply whenever the

trial court orders a concise statement of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Commonwealth v. Lord, 553 Pa. 415, 719
A.2d 306 (1998).     “[F]ailure to comply with the minimal requirements of

Rule 1925(b) will result in automatic waiver of the issues raised.”

Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222, 224 (Pa.Super. 2014) (en banc) (emphasis in original). “[O]ur

Supreme    Court   does   not   countenance   anything   less   than   stringent

application of waiver pursuant to Rule 1925(b).” Id. In civil cases, the Rule

requires: (1) the trial court must issue a Rule 1925(b) order directing an

appellant to file a response within twenty-one days of that order; (2) the

                                     -5-
J-S32001-17


trial court must file the order with the prothonotary; (3) the prothonotary

must enter the order on the docket; (4) the prothonotary must give written

notice of the entry of the order to each party, pursuant to Pa.R.C.P. 236;

and (5) the prothonotary must record Rule 236 notice on the docket. See

Forest Highlands Community Ass’n v. Hammer, 879 A.2d 223, 227

(Pa.Super. 2005).

      Instantly, Appellant filed her notice of appeal on September 20, 2016.

On September 26, 2016, the court entered an order, with Rule 236 notice,

directing Appellant to file a Rule 1925(b) concise statement of errors

complained of on appeal within twenty-one days of entry of the order.

Appellant was served with the order on October 7, 2016.           Therefore,

Appellant’s statement was due on or before October 28, 2016, at the latest.

Appellant did not comply.

      The trial court issued its opinion on November 21, 2016, concluding

Appellant had waived her issues for failure to file a court-ordered Rule

1925(b) statement, despite successful service upon Appellant “via her son

and her former court-appointed counsel on October 7, 2016.”       (See Trial

Court Opinion, dated November 21, 2016, at 6). Given that the trial court

directed Appellant to file a Rule 1925(b) statement and strictly followed the

proper filing and notice procedures, and given that Appellant failed to

comply with the court’s order, we agree with the court that Appellant waived

her issues for appellate review.


                                    -6-
J-S32001-17


       Moreover, the court substantiated its decision on the merits to

continue the limited guardianship.               (See id. at 6-8) (finding expert

testimony of court-appointed psychiatric evaluator, Dr. Kim, particularly

compelling, due to Dr. Kim’s expertise in geriatric psychiatry, greater time

spent with Appellant focusing strictly on her cognitive status, and more in-

depth testing conducted; totality of evidence adduced at trial established

Appellant is at very least partially incapacitated and remains in need of

limited guardian of both her person and estate; adjudication and decision

under review continues to provide Appellant with certain degree of

independence while addressing concerns about her finances and physical

welfare).    Accordingly, we affirm.1          See generally In re K.L.S., 594 Pa.
194, 197 n.3, 934 A.2d 1244, 1246 n.3 (2007) (stating where issues are

waived on appeal, we should affirm rather than quash appeal).

       Order affirmed.




____________________________________________


1
  Due to our disposition, we deny Appellant’s open motion for an addendum
to her Brief, her open motion to introduce new evidence on a possible
conflict of interest, and her open application for relief in the form of a motion
to introduce new evidence.



                                           -7-
J-S32001-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2017




                          -8-
Circulated 06/27/2017 10:51 AM